Pratt, J. (dissenting):
The principle is well established that a purchaser of real estate takes subject to all equities of which he has notice. In the present case it sufficiently appears that defendant -knew when he purchased *205that, plaintiff bought upon the faith of the restriction announced by the common grantor.
The defendant states that he consulted counsel upon the matter, . and was advised that if he secured a deed which contained no restriction he would be able to use his land as he desired. We think he was badly advised and that he must abide by the case of his grantor. The plaintiffs were prior purchasers in point of time and can enforcé the restriction against subsequent purchasers with notice.
■ It appears that the defendant Bultinan has not paid for his lots, and the circumstances of his alleged purchase create a good deal of doubt whether it was' more than colorable. What would probably be a-good test is to inquire if his grantor could have built the house in question. If he could not, neither could his grantee with notice.
In a case where the lot was so far away as that the damage to the plaintiff was not appreciable, equity would not take cognizance of a violation of the restriction; but where the fact is found that the plaintiff will be materially damaged, equity ought to intervene and grant relief.
Judgment affirmed, with costs.
Judgment as to the respondents Bimson and Lane reversed and a new trial granted, costs to abide the event. As to all other respondents the judgment is reversed and the complaint dismissed, without costs'.